Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on October 13, 2022 has been entered.
 
DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The Applicant's amendment filed on October 13, 2022 was received. Claims 1, was amended. Claim 18 was canceled. Claim 22 was added. 
The text of those sections of Title 35. U.S.C. code not included in this action can be found in the prior Office Action Issued August 17, 2022. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 22 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The limitation of “refining the film of the reaction product” is not supported in the original claim and specification, thus, it is unclear what is considered as refining, thus, any treatments, such as heating the substrate or forming additional layers, are considered to read on the claimed limitation. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-17 and 19-22 are rejected under 35 U.S.C. 103 as being unpatentable over Hasebe (US20170125238) in view of Rocklein (US20070269982), LiCausi (US20140213037), and Kato (US20110159187). 
Regarding claim 1, Hasebe teaches a method of forming a nitride film by atomic layer deposition (ALD) on the surface of a trench (a deposition method) (abstract, paragraphs 0007, 0027, see figures 5a-5d). Hasebe teaches to form SiN layer by alternately repeating an adsorption process of a Cl containing Si compound gas as a Si precursor on the surface of the a plurality of substrates placed on a rotary table along a circumferential direction of the rotary table in a process chamber (paragraphs 0022-0024, 0027, paragraph 0063, see figure 9) (causing an area on the adsorption site to absorb a raw material on the surface of the substrate, plurality of substrate are placed on a rotary table along a circumferential direction of the rotary table) and a nitriding process based on nitriding active species (paragraphs 0026-0027), wherein the nitride active species (reactant gas) are generated by plasma (paragraphs 0031 and 0033) (depositing a film of a reaction product on the adsorption site by causing the raw material gas adsorbed on the adsorption sit to react with a reactant gas active by a plasma). Hasebe teaches the processing gases are supplied by nozzles to each processing region in the chamber (paragraphs 0049-0052).
However, Hasebe does not explicitly teach to form an adsorption inhibiting region on the adsorption site by causing the adsorption sit to adsorb adsorption inhibiting agent. However, Rocklein teaches a method of forming ALD film on the surface of a trench (abstract, paragraph 0003, see figure 3). Rocklein teaches to a reaction inhibitor is introduced to the surface prior to introduction of the precursor (raw material) to block the precursor from subsequently attaching (paragraph 0025) (forming an adsorption inhibiting region on an adsorption site formed on a substrate, by causing the adsorption site to adsorb adsorption inhibiting again by a predetermined amount). The amount is considered to be predetermined as the inhibitor is used to control a rate of layer growth (paragraph 0025). Since Hasebe teaches the substrates are placed on the rotary table to rotate in turn through the raw material gas region and the reactant gas region in the ALD chamber, and Rocklein teaches the adsorption inhibitor is supplied before the raw material being adsorbed by the surface of the substrate, , the combination of Hasebe and Rockline teaches the adsorption inhibitor is continuously supplied to the ALD chamber while the raw material and the reactant gas are also continuously supplied to the ALD chamber with the inhibitor being supplied to the substrate before the raw material in each cycle. Thus, the adsorption inhibiting radicals is supposed while steps of the adsorbing the raw material and depositing the film are performed on the substrates that is under the raw material gas region and the reactant gas region in the chamber. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to form an adsorption inhibiting region on a adsorption site formed on a substrate by causing the adsorption site to adsorb adsorption inhibiting agent by a predetermined amount as suggested by Rocklein in the ALD method as disclosed by Hasebe because Rocklein teaches such inhibitor includes an ability to control layer reaction rates over the surface to counteract the preferential growth on surfaces such as  top portions, thus, facilitate to form a the ALD layer with high step coverage, or with minimal variation in layer thickness regardless of surface topography (paragraph 0027), which is also desired by Hasebe. 
Hasebe in view of Rocklein does not teach the adoption inhibiting agent is radicals. However, LiCausi teaches a method of making integrated circuits on a semiconductor substrate with plurality of tranches (abstract, paragraph 0014, see figure 2). LiCausi teaches to passivate the surface of a portion of the sidewall of the trench (adsorption inhibiting region) to prevent epitaxial growth on the sidewalls (see figure 8, paragraph 0020). LiCausi teaches the passivating agent can be ionized molecules (adsorption inhibiting radicals) such as Cl2, HCl or CO2 (paragraph 0020), and the precursor of the layer is dichlorosilane (paragraph 0021), which is the same raw material gas as Hasebe (paragraph 0032). Ionized molecule of Cl2 reads on the limitation of chlorine radicals. Rocklein also teaches the HCl and CO2 (also the passivating agent of LiCausi paragraph 0020) are used as reaction inhibitors in ALD, and selection of an appropriate reaction inhibit depends on the particular chemical reaction to be inhibited (paragraph 0031). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention use an inhibiting radical to form the adsorption inhibiting region as suggested by LiCausi in the ALD method as disclosed by Hasebe in view of Rocklein because LiCausi teaches ionized  Cl2, HCl and CO2 (radicals) can be used to passivate (inhibited) the growth of layer forming by reactions including dicholorosilane, which is the same as Hasebe; and Rocklein teaches the selection of an appropriate reaction inhibit depends on the particular chemical reaction to be inhibited (paragraph 0031).
Hasebe in view of Rocklein and LiCausi does not explicitly teaches the processing gases, including the adsorption inhibiting radicals are supplied to the substrate (including the adsorption site) via a showerhead extending along a radial direction of the rotary table in the processing chamber. However, Kato teaches a method of ALD on a plurality of substrate placed on a rotary table along a circumferential direction of the rotary table (abstract, paragraph 0005, figure 27, paragraphs 0121-0123) and discloses showerheads extending along a radial direction of the rotary table are used to supply the processing gases in the processing area in the chamber, wherein the showerheads dispersively supplied to the substrate through the showerheads, and the showerhead is in fan-shape (see figure 27 number 4) with projecting strip facing the rotary table toward the extending along an outer periphery of the fan shaped showerhead (see figure 23 number 4hc and 4hd) (paragraphs 0121-0123, figure 23). Kato teaches the densities of the ejection holes in the showerheads can be tailored for each reaction gases to adjust different pressure requirements, (which also corresponds to the amount of gas in each area) of the gases in different area of the surface of the substrate (paragraphs 0122-0123), which is also desired by Hasebe in view of Rocklein and LiCausi for providing predetermined amount of adsorption inhibiting radicals in the adsorption site. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use a showerhead to dispersively supply the adsorption inhibiting radicals (processing gas) to the adsorption site (substrate surface) as suggested by Kato in the deposition method as disclosed by Hasebe in view of Rocklein and LiCausi because Kato teaches the showerheads facilitate the supply of the gases to the chamber (paragraphs 0121-0123, figure 27) and the densities of the ejection holes in the showerheads can be tailored for each reaction gases to adjust different pressure requirements of the gases in different area of the substrate (paragraphs 0122-0123). 
Regarding claim 3, Hasebe teaches the reactant gas is active by an inductively coupled plasma (paragraph 0067). 
Regarding claim 4, Rocklein teaches the amount of the raw material gas to be adsorbed is controlled by the amount of the inhibiting agent to be adsorbed (paragraphs 0025-0028). It is the position of the examiner that property of “the film density of the reaction product being controlled by the amount of the raw material gas to be adsorbed” is reasonably expected, given that the disclosed method and material (forming adsorption inhibiting region using chlorine radical, adsorb a raw material gas dichlorosilane on the surface of the substrate and depositing a film of a reaction product on the raw material gas adsorbed on the surface to react with a reactant gas ammonia activated by a plasma) by Hasebe in view of Rocklein and Licausi and the present application are the same. 
Regarding claim 5,  It is the position of the examiner that property of “the amount of the raw material gas to be adsorbed is decreased by increasing the amount of the adsorption inhibiting radicals to be adsorbed in order to increase the film density of the reaction product” is reasonably expected, given that the disclosed method and material (forming adsorption inhibiting region using chlorine radical, adsorb a raw material gas dichlorosilane on the surface of the substrate and depositing a film of a reaction product on the raw material gas adsorbed on the surface to react with a reactant gas ammonia activated by a plasma) by Hasebe in view of Rocklein and Licausi and the present application are the same.
Regarding claim 6, Rocklein teaches the reaction inhibitor is introduced in a controlled amount to the surface so that the raw material is adsorbed in less than predetermined amount on the surface (paragraphs 0025-0028).
Regarding claim 7, Rocklein further teaches the inhibitor is attached to the surface to reduce the layer growth by blocking addition species such as the precursor from subsequently attaching (paragraph 0025), and the growth rate of the material layer is reduced where higher surface concentrations of reaction inhibitor are present (paragraph 0030). Therefore, it would have been within the skill of the ordinary artisan to adjust and optimize the amount of chlorine radical being provided in each film forming cycle (which is controlled by chlorine radical exposure time on the surface of the substrate) in the process of deposition as disclosed by Hasebe in view of Rocklein and LiCausi to yield the desired amount of inhibitor being deposited and the desired growth rate of the film (paragraph 0025 of Rocklein). Discovery of optimum value of result effective variable in known process is ordinarily within skill of art. In re Boesch, CCPA 1980, 617 F. 2d 272, 205 USPQ215.
Regarding claim 8, Hasebe teaches to the causing to adsorb the raw material gas and the depositing of the film of the reaction product are repeated periodically to deposit molecular layers of the reaction product gradually (paragraphs 0022-0023, 0031). Rocklein also teaches the causing to adsorb the raw material gas and the depositing of the film of the reaction product are repeated periodically to deposit molecular layers of the reaction product gradually (paragraphs 0016-0018), Rocklein further teaches a reaction inhibitor is introduced prior to the introduction of the precursor (raw material) repeatedly (paragraphs 0025 and 0035).
Regarding claim 9, LiCausi teaches the passivating agent is ionized Cl2, which is chlorine radicals (paragraph 0020). Hasebe teaches the raw material gas contains chlorine and silicon (paragraphs 0031-0032), and the reactant gas is a nitride gas (paragraph 0033), and the reaction product is a silicon nitride film (paragraph 0031).
Regarding claim 10, Rocklein teaches the inhibitor amount is controlled such that the raw material gas to be adopted in controlled in each cycle (paragraphs 0028-0029) to control the growth rate of the film in different portion of the trench of the substrate to minimize variation in layer thickness regardless of surface topography (paragraphs 0025-0027). Therefore, it would have been within the skill of the ordinary artisan to adjust and optimize the amount of the raw material gas to be adsorbed in one cycle of film forming steps in the deposition process to yield the desired growth rate of the film in different portion of the trench of the substrate to minimize variation in layer thickness regardless of surface topography (paragraphs 0025-0027). Discovery of optimum value of result effective variable in known process is ordinarily within skill of art. In re Boesch, CCPA 1980, 617 F. 2d 272, 205 USPQ215.
 Regarding claim 11, Hasebe teaches the treatment steps are performed on a rotating turn table (paragraph 0063), wherein an inert purge gas (see 84, 85 or 86 in figure 9) is supplied between the causing to adsorb the raw material gas (see 74 in figure 9) and the depositing of the film of reaction product (see 76 and 77 in figure 9) (paragraphs 0048, 0065, 0068 and 0071, see figure 9). Since Hasebe teaches the purge gas (84, 85 and 86) is present between each step of the processing (see figure 9, paragraphs 0065, 0068 and 071) and Rocklein teaches forming the adsorption inhibiting by supplying the adsorption inhibiting agent is one of the steps, the combination of Hasebe and Rocklein teaches to supply purge gas between the forming of the adsorption inhibiting region and the causing to adsorb the raw material gas. 
Regarding claim 12, Rocklein teaches the reaction inhibitor is introduced to the surface at some point in the deposition process (paragraph 0025), thus, indicating the adsorption inhibiting region step is preformed after at least some film forming cycles, including plasma nitriding and adsorbing the raw material on the surface of the substrate. 
Regarding claims 13-15, LiCausi teaches the passivating agent can be ionized molecules (adsorption inhibiting radicals) such as Cl2, HCl or CO2 (paragraph 0020), and the precursor of the layer is dichlorosilane (paragraph 0021), which is the same raw material gas as Hasebe (paragraph 0032). Ionized molecule of Cl2 reads on the limitation of chlorine radicals. Rocklein also teaches the HCl and CO2 (also the passivating agent of LiCausi paragraph 0020) are used as reaction inhibitors in ALD, and selection of an appropriate reaction inhibit depends on the particular chemical reaction to be inhibited (paragraph 0031). Hasebe teaches the treatment steps are performed on a rotating turn table disposed in a processing chamber (paragraph 0063, see figure 9), wherein the processing chamber includes, above the rotary table, a first purging region capable of supplying the purge gas onto the rotary table (see 84, 85 or 86 in figure 9), a raw material gas adsorbing region capable of supplying the raw material gas onto the rotary table (see 74 in figure 9), a second purging region capable of supplying the purge gas onto the rotary table (see 84, 85 or 86 in figure 9), and a nitration region capable of supplying the activated nitride gas onto the rotary table (see 76 in figure 9) (paragraphs 0065, 0067 and 0071). Hasebe teaches the causing to adsorb the raw material gas and the depositing of the silicon nitride film are performed by rotating the rotary table a second predetermined number of times, while the purge as is supplied in the first purging region and in the second purging region, the raw material gas is supplied in the raw material gas adsorbing region, and the activated nitride gas is supplied in the nitration region (paragraphs 0068 and 0071).  Since Hasebe teaches processing steps are performed on the rotary table in the chamber (see figure 9, paragraphs 0063, 0065, 0068 and 071) and Rocklein teaches forming the adsorption inhibiting by supplying the adsorption inhibiting agent is one of the steps, the combination of Hasebe and Rocklein teaches to include the chlorine radicals (inhibiting agent by LiCausi) are supplied in the chlorine radical adsorbing region on the rotary table. Rocklein further teaches the inhibitor is attached to the surface to reduce the layer growth by blocking addition species such as the precursor from subsequently attaching (paragraph 0025), and the growth rate of the material layer is reduced where higher surface concentrations of reaction inhibitor are present (paragraph 0030). Therefore, it would have been within the skill of the ordinary artisan to adjust and optimize the amount of chlorine radical being provided in each film forming cycle (resulting in some cycle with only chlorine radical being provide, and some cycle with chlorine radical and the reactant gases being provide together, and the number of each of these cycles) in the process of deposition as disclosed by Hasebe in view of Rocklein and LiCausi to yield the desired amount of inhibitor being deposited and the desired growth rate of the film (paragraph 0025 of Rocklein). Discovery of optimum value of result effective variable in known process is ordinarily within skill of art. In re Boesch, CCPA 1980, 617 F. 2d 272, 205 USPQ215.
Regarding claim 16, Since Rocklein teaches the inhibiting agent is being adsorbed on the surface (paragraphs 0025, 0028), it would be obvious that the amount of the inhibitor (chlorine radicals) to be adsorbed is controlled by the number of being cycle of the substrate being exposed to the inhibitor. 
Regarding claim 17, Hasebe teaches the treatment steps are performed on a rotating turn table disposed in a processing chamber (paragraph 0063, see figure 9), thus, the combination of Hasebe in view of Rocklein and Licausi teaches the chlorine radical adsorbing region, the first purging, the raw material gas adsorbing region,, the second purring region, and the nitridation region are arranged along a rotational direction of the rotary table (see figure 9, paragraphs 0065-0071). 
Regarding claim 19, Hasebe teaches the reactant gas contains ammonia (paragraph 0033, 0048).
Regarding claim 20, Hasebe teaches the material gas is dichlorosilane (paragraph 0032).
Regarding claim 21, Kato further teaches the showerhead is provides as to have a gap ranging from 0.5 to 10 mm (paragraph 0071, see figure 4) with the rotatory table, which overlaps with the claimed range. Kato teaches such gap is preferred to be as small as possible to maintain the pressure but if it’s too small, it can cause rotatory table hitting the ceiling surface during the rotation (paragraph 0071). Kato teaches the showerhead includes gas discharge holes to discharge the adsorption inhibiting radicals, and the gas discharge holes being provides so that that number of the gas discharge holes per unit area becomes grater from a rotational center of the rotary table to a periphery thereof (pargraph 0114, see figure 22a). Kato teaches such arrangement can maintain pressure below the outer portion higher than the pressure below the inner portion (paragraph 0114). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use a showerhead to as suggested by Kato in the deposition method as disclosed by Hasebe in view of Rocklein and LiCausi because Kato teaches such showerheads with such gap with the rotary table can ensure the rotary table won’t hit the ceiling during rotation (paragraph 0071) and the holes configurations can maintain pressure below the outer portion higher than the pressure below the inner portion (paragraph 0114).
Regarding claim 22, Hasebe teaches the method further comprising a nitride gas that is activated by plasma generator (paragraphs 0023, 0025 and 0033). As discussed in 112 rejection above, it is unclear what is considered as refining the film of the reaction product, thus, Hasebe’s heating substrate (paragraphs 0070, 0072) and multiple ALD layers (paragraphs 0006-0007) are considered to read on the claimed limitations. Hasebe further teaches the film is formed in a fine recess without forming any voids or seams (paragraph 0008), thus, indicating this is a refined film of reaction product. 

Claims 2 is rejected under 35 U.S.C. 103 as being unpatentable over Hasebe (US20170125238) in view of Rocklein (US20070269982), LiCausi (US20140213037) and Kato (US20110159187) as applied to claims 1, 3-17 and 19-22 above, and further in view of Chandrashekar (US20130171822).
Regarding claim 2, Hasebe in view of Rocklein, LiCausi and Kato teaches all limitation of this claim, except the adsorption inhibiting radicals are generated by remote plasma generator. However Chandrashekar teaches a method of forming a layer with ALD in a trench (paragraph 0005), and disclose using a direct or remote plasma to selectively inhibiting the nucleation of the film forming material (abstract, paragraphs 0007-0008), thus, indicating there is only two ways to generate plasma, which is direct and remote. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to generate the adsorption inhibiting radicals by remote plasma generator as suggested by Chandraskekar in the method of deposition as disclosed by Hasebe in view of Rocklein and LiCausi because Chandraskekar teaches it is suitable to generate adsorption inhibitor for forming film in the trench by remote plasma. 

Double Patenting
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 14 of copending Application No 16750205 (reference application) in view of Kato (US20110159187). Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1 and 14 of the copending Application No. 16750205 in view of Kato (US20110159187) completely overlaps with claim 1 of the instant application.
Claims 1-17 and 19-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 11404265 in view of Kato (US20110159187).  Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the instant application have overlapping scope with the combination of claims in U.S. Patent No. 11404265 in view of Kato (US20110159187)

Response to Arguments
Applicant's arguments filed on October 13, 2022 have been fully considered but they are not persuasive. 
Applicant’s principal arguments are:
Kato does not teach the newly added limitations. 

In response to Applicant’s arguments, please consider the following comments:
Kato teaches the newly added limitations (see rejections above). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NGA LEUNG V LAW whose telephone number is (571)270-1115.  The examiner can normally be reached on M-F 8 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dah-Wei Yuan can be reached on 5712721295.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/NGA LEUNG V LAW/Examiner, Art Unit 1717